Exhibit 10.18

 

December 31, 2014

 

Mr. Robert J. Khoury

c/o B/E Aerospace, Inc.

1400 Corporate Way

Wellington, FL 33414

 

Consulting Agreement

 

Dear Mr. Khoury:

 

This letter agreement (the "Agreement") confirms the agreement between B/E
Aerospace, Inc. (the "Company") and you to engage in a consulting arrangement
and sets forth the agreement between the Company and you regarding the terms of
such consulting arrangement.

 

1. Term. The term of your services pursuant to this Agreement shall commence on
January 1, 2015 (the "Effective Date") and terminate on December 31, 2016 (the
"Consulting Period").

 

2. Consulting Services.

 

(a) Services. Your services hereunder during the Consulting Period shall consist
of providing sales and marketing advice and consultation to the Company,
assistance in developing and implementing key customer strategies, assistance in
maintaining key customer relationships through periodic customer visits and
providing periodic advice and consultation regarding Company operational matters
including lean manufacturing and related continuous improvement programs and
such other services mutually agreed to by you and the Company (the "Consulting
Services"). At all times the Consulting Services shall be non-exclusive and you
shall only be required to devote so much time as is reasonably necessary to
discharge the Consulting Services.

 

(b) Service Standards. You shall perform the Consulting Services in a
commercially reasonable manner. In no event shall you have any liability to the
Company arising out of or related to your performance of the Consulting Services
except to the extent it arises directly by reason of your negligence or willful
misconduct in performing such Consulting Services.

 

(c) Expenses. During the Consulting Period the Company shall:

 

(i) provide you with an office at its Longwood, Florida facility or such other
location otherwise reasonably specified by you at a cost not to exceed the cost
for the Longwood office location;

 

(ii) provide you with a full time assistant;

 

(iii) provide you with travel in accordance with the Company's policy regarding
Authorization and Limitation on Officer Travel as in effect on the Effective
Date; and

 

(iv) pay or reimburse you for reasonable out-of-pocket expenses incurred in
connection with your performance of the Consulting Services in accordance with
past practices; provided,  however, that (x) in no event shall reimbursement
occur later than the last day of the calendar year following the calendar year
in which the related expense was incurred and (y) no amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.

 

3. Nature of the Relationship.

 

(a) Independent Contractor. You acknowledge that the Consulting Services shall
be performed in the capacity of an "independent contractor," that you are solely
responsible for determining your actions or inactions in carrying out and
performing the Consulting Services, and that nothing in this Agreement shall be
construed to create an employment relationship between you and the Company. You
agree that, with respect to the Consulting Services provided hereunder,



1

--------------------------------------------------------------------------------

 

you are not an employee of the Company for any purpose, including, without
limitation: (i) for federal, state or local tax, employment, withholding or
reporting purposes; or (ii) for eligibility or entitlement to any benefit under
any of the Company's employee benefit plans (including, without limitation,
those plans that are subject to the Employee Retirement Income Security Act of
1974, as amended), incentive, compensation or other employee programs or
policies.

 

(b) Code of Conduct. During the Consulting Period, you shall comply with the
Company's Code of Conduct and its Delegations of Authority, each as in effect
from time to time (as if you were a non-management employee with respect to the
Delegations of Authority Policy).

 

(c) Payment of Taxes. You shall be responsible for and shall maintain adequate
records of expenses that you incur in the course of performing the Consulting
Services hereunder and shall be solely responsible for and shall file, on a
timely basis, tax returns and payments required to be filed with or made to any
federal, state or local tax authority with respect to your performance of the
Consulting Services. Neither federal, state, nor local income tax of any kind
shall be withheld or paid by the Company with respect to any amount paid to you
pursuant to this Agreement. You agree that you are responsible for withholding
and paying all employment taxes and income withholding taxes as required, with
respect to you.

 

(d) Indemnification. To the fullest extent permitted under applicable laws,
rules and regulations and the Company's applicable corporate governance
documents, the Company agrees to defend, indemnify and hold you harmless from
any loss, liability, cost and expense (including, but not limited to, reasonable
attorney's fees) incurred by you as a result of you being made a party to any
action or proceedings by reason of your provision of the Consulting Services,
however, there shall be no indemnity for any loss or liability that is finally
determined by a court of competent jurisdiction to have been caused by your
gross negligence or willful misconduct.

 

4. Consulting Fees. During the Consulting Period, you shall receive a consulting
fee of $300,000 per calendar year (the "Fees"), payable in monthly installments
in arrears on the last day of the month (pro-rated for partial months).

 

5. Amendment, Modification or Termination of Agreement. This Agreement cannot be
amended, modified or terminated without the prior written consent of both
parties hereto.

 

6.  Proprietary Rights and Non-Competition.

 

(a) Proprietary Rights Agreement. Effective as of the Effective Date, you and
the Company have entered into a Proprietary Rights Agreement which is attached
hereto as Exhibit A (the "Proprietary Rights Agreement"). The non-solicitation
and non-competition provisions in this Agreement and in the Proprietary Rights
Agreement shall be deemed separate and distinct provisions and each applicable
time period shall run concurrently in accordance with its terms for the benefit
of the Company.

 

(b) Competitive Services. During the Consulting Period and for a period of two
(2) years thereafter (collectively, the "Restricted Period"), you will not,
directly or indirectly:

 

(i) Compete in the United States or on the internet with respect to any
"Competing Product or Service," which is defined to mean those products or
services offered and/or under development by the Company or any of its
subsidiaries or affiliates during the Consulting Period of which you have
knowledge, or any product or service competitive with or intended to compete
with such products or services, or any product or service which you acquired
knowledge of as a result of your provision of services to the Company; or

 

(ii) own, invest in, make loans to, operate, manage, control, participate in,
consult with, or advise, any entity or person that provides a Competing Product
or Service with the Company in the United States or on the internet;

 

provided, however, that this Section 6(b) shall not (x) prevent you from having
passive investments of less than five percent (5%) of the outstanding equity
securities of any entity listed for trading on a national stock exchange (as
defined in the Securities Exchange Act of 1934) or any recognized automatic
quotation system or (y) preclude you from serving as a director of any other
corporation.

 





2

--------------------------------------------------------------------------------

 

(c) Non-Solicitation. As a separate and independent covenant, you agree that
during the Restricted Period, you will not, directly or indirectly:

 

(i) contact, solicit, perform services for, or accept work or business (in any
capacity other than as a consultant to the Company) from any clients or
customers of the Company, its subsidiaries or affiliates, with whom you have
worked or had contact during any period in which you provided consulting
services to the Company, or of whom you had knowledge of due to your provision
of services or access to the Company's confidential information and/or trade
secrets;

 

(ii) contact, solicit or accept contact from any clients, subcontractors,
consultants, vendors, suppliers or independent contractors of the Company, its
subsidiaries or affiliates, for the purpose of interfering with, causing,
inviting or encouraging any such persons or entities from altering or
terminating their business relationship or association with the Company, its
subsidiaries or affiliates. This applies to any clients, subcontractors,
consultants, vendors, suppliers or independent contractors with whom you have
worked or had contact during the period in which you provided services to the
Company or of whom you had knowledge due to your provision of services or access
to the Company's confidential information and/or trade secrets; or

 

(iii) contact, solicit or accept contact from any employee of the Company, its
subsidiaries or affiliates for the purpose of interfering with their employment
with the Company, its subsidiaries or affiliates, or inviting or encouraging
them to terminate their employment with the Company, its subsidiaries or
affiliates or which has the effect of altering or terminating their employment
with the Company, its subsidiaries or affiliates.

 

(d) Breach. If you breach any covenant contained in Sections 6(b) or 6(c), you
agree and acknowledge that the Restricted Period shall be extended during the
time of such breach. You further agree and acknowledge that, in the event of
your breach of any covenants contained in this Section , the Restrictive Period
may be extended for up to three (3) years, which shall commence upon either (x)
a determination by the Company that you have stopped breaching such covenants or
(y) the date of a court's or arbitrator's final determination that you have
breached a covenant contained in Sections 6(b) or 6(c).

 

(e) Corporate Opportunities. You agree that you will first present to the Board
of Directors of the Company (the "Board"), for its acceptance or rejection on
behalf of the Company, any opportunity to create or invest in any company which
is or will be involved in equipping or furnishing airplane cabin interiors,
which comes to your attention during the Consulting Period and in which you, or
any of your affiliates, might desire to participate. If the Board rejects the
same or fails to act thereon in a reasonable time, you shall be free to invest
in, participate in or present such opportunity to any other person or entity.

 

(f) Remedies. Without intending to limit the remedies available to the Company,
including, but not limited to, those set forth in this Section 6, you agree that
a breach of any of the covenants contained in this Section 6 may result in
material and irreparable injury to the Company for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining you
from engaging in activities prohibited by the covenants contained in this
Section 6 or such other relief as may be required specifically to enforce any of
the covenants contained in this Section 6. Such injunctive relief in any court
shall be available to the Company in lieu of, prior to or pending determination
in, any arbitration proceeding.

 

7.  Miscellaneous.

 

(a) Section 409A.

 

(i) It is intended that the terms and conditions of this Agreement comply with
Section 409A of the US Internal Revenue Code of 1986, as amended and the
regulations and guidance promulgated thereunder (the "Code"). If any provision
of this Agreement contravenes any regulations or United States Department of the
Treasury guidance promulgated under Section 409A of the Code, or could cause any
amounts or benefits hereunder to be subject to taxes, interest and penalties
under Section 409A of the Code, the Company may, in its sole discretion and
without your consent, modify the Agreement to: (i) comply with, or avoid being
subject



3

--------------------------------------------------------------------------------

 

to, Section 409A of the Code, (ii) avoid the imposition of taxes, interest and
penalties under Section 409A of the Code, and/or (iii) maintain, to the maximum
extent practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A of the Code. This Section 7(a) does
not create an obligation on the part of the Company to modify this Agreement and
does not guarantee that the amounts or benefits owed under this Agreement will
not be subject to interest and penalties under Section 409A.

 

(ii) (w) In the event that any amount or benefit paid, distributed or otherwise
provided to you by the Company pursuant to this Agreement determined without
regard to any additional payment required under this Section 7(a) (the "Covered
Payments"), would be subject to the additional taxes, interest and penalties
imposed by Section 409A of the Code (such additional taxes, interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
you shall be entitled to receive from the Company an additional payment (the
"Gross-Up Payment") in an amount that shall fund the payment by you of any
Excise Tax on the Covered Payments, as well as all income and employment taxes
on the Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment and any
interest or penalties imposed with respect to income and employment taxes
imposed on the Gross-Up Payment. For this purpose, all income taxes will be
assumed to apply to you at the highest marginal rate.

 

(x) A nationally recognized firm of independent accountants, selected by the
Company shall perform the foregoing calculations. The Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder. Such accounting firm shall apply the provisions of this
Section 7(a) in a reasonable manner and in good faith in accordance with then
prevailing practices in the interpretation and application of Section 409A. For
purposes of applying the provisions of this Section 7(a), the Company shall be
entitled to rely on the written advice of legal counsel or such accounting firm
as to whether one or more Covered Payments is subject to the provisions of
Section 409A.

 

(y) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
you and the Company within thirty (30) calendar days after the date that such
accounting firm has been engaged to make such determinations or such other time
as requested by you or the Company. If the accounting firm determines that no
Excise Tax is payable with respect to a Covered Payment, it shall furnish you
and the Company with an opinion reasonably acceptable to you that no Excise Tax
will be imposed with respect to such Covered Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding,
and conclusive upon you and the Company.

 

(z) The Gross-Up Payment shall be paid within thirty (30) days after such amount
is determined by the Company in accordance with the provisions of this Section
7(a), but in no event later than the last day of the calendar year following the
calendar year in which you remit the Excise Tax.

 

(b) Entire Agreement. This Agreement and the Proprietary Rights Agreement
represent the entire agreement of the parties and shall supersede any and all
previous contracts, arrangements or understandings between you and the Company.

 

(c) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of Florida, without giving effect to the conflicts of
laws principles thereof.

 

(d) Enforceability;  Waiver. If any arbitrator or court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, then such invalidity or unenforceability shall have no effect on
the other provisions of this Agreement, which shall remain valid, binding and
enforceable and in full force and effect, and such invalid or unenforceable
provision shall be construed, blue-penciled or reformed by the court or
arbitrator in a manner so as to give the maximum valid and enforceable effect to
the intent of the parties expressed in such provision. Your or the Company's
failure to insist upon strict compliance with any provision hereof or any other
provision of this Agreement or the failure to assert any right that you or the
Company may have hereunder, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement. Similarly, the
waiver by any party hereto of a breach of any provision of this Agreement by the
other party will not operate or be construed as a waiver of any other or
subsequent breach by such other party.

 





4

--------------------------------------------------------------------------------

 

(e) Headings. The descriptive headings in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed an original but all of which
together shall constitute one and the same agreement.

 

(g) Signatures. Each party's signature on the lines below constitutes his or its
agreement with each provision contained in this Agreement.

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and you have hereunto set your hand, as of the day and year first above written.

 

 

 

 

 

B/E AEROSPACE, INC.

 

 

 

 

 

 

By:

/s/ Werner Lieberherr

 

Name:

Werner Lieberherr

 

Title:

President &

 

 

Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

/s/ Robert J. Khoury

Robert J. Khoury

 

 

5

--------------------------------------------------------------------------------

 

Exhibit A

 

Proprietary Rights Agreement





6

--------------------------------------------------------------------------------

 



2013 Proprietary Rights Agreement

 

This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to B/E Aerospace, Inc. and/or any of its subsidiaries
or affiliated businesses (collectively the “Company”) during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
thereafter. I recognize that the Company is engaged in a continuous program of
research, development and production respecting its business, present and
future. As part of my employment, consultancy, and/or tenure as an independent
contractor with the Company, I have certain obligations relating to business,
confidential and/or proprietary information of the Company, as well as to
inventions which I may develop during my employment, consultancy, and/or tenure
as an independent contractor with the Company.

 

I acknowledge and agree that:

 

1.



Agreement, Effective Date.  This Agreement shall be effective on, the first day
of my employment, consultancy, and/or tenure as an independent contractor with
the Company and shall continue in effect throughout my employment, consultancy,
and/or tenure as an independent contractor (the “Agreement Period”). As an
inducement to and in consideration of my acceptance and/or continuation of
employment, consultancy, and/or tenure as an independent contractor with the
Company, and the Company’s compensating me for services and extending to me
certain other benefits of a compensatory nature, but without any obligation on
the Company’s part to continue such employment, compensation or benefits for any
specified period whatsoever, I agree to protect, safeguard and maintain the
integrity and confidentiality of the Company’s valuable assets and legitimate
business interests in accordance with the terms and conditions set forth in this
Agreement.

 

2.



Confidentiality. I will maintain in confidence and will not disclose or use,
either during or after the Agreement Period, any “Proprietary Information”,
whether or not in written form, except to the extent required to perform my
duties on behalf of the Company. Proprietary Information means all of the
following materials and information that I use, receive, have access to,
conceive or develop or have used, received, conceived or developed, in whole or
in part, in connection with my employment, consultancy, and/or tenure as an
independent contractor with the Company:

(i) Written materials of the Company;

(ii)The names and information relating to customers and prospective customers of
the Company and/or persons, firms, corporations or other entities with whom the
Company has provided goods or services at any time, including contact persons,
addresses and phone numbers, their characteristics and preferences and types of
services provided to or received from those customers and prospective customers;

(iii) The terms of various agreements between the Company and any third parties,
including without limitation, the terms of customer agreements, vendor or
supplier agreements, lease agreements, advertising agreements, fee arrangements,
terms of dealing and the like;

(iv) Any data or database, trading algorithms or processes, or other information
compiled by the Company, including, but not limited to, customer lists, customer
information, information concerning the Company, or any business in which the
Company is engaged or contemplates becoming engaged, any company with which the
Company engages in business, any customer, prospective customer or other person,
firm or corporation to whom or which the Company has provided goods or services
or to whom or which any employee of the Company has provided goods or services
on behalf of the Company, or any compilation, analysis, evaluation or report
concerning or deriving from any data or database, or any other information;

(v)All policies, procedures, strategies and techniques regarding the services
performed by the Company or regarding the training, marketing and sales of the
Company, either oral or written. The Company’s internal corporate policies and
practices related to its services, price lists, fee arrangements and terms of
dealings with customers or potential customers or vendors. Information relating
to formulas, records, research and development data, trade secrets, processes,
other methods of doing business, forecasts and business and marketing plans;

(vi)Any other information, data, know-how or knowledge of a confidential or
proprietary nature observed, used, received, conceived or developed by me in
connection with my employment, consultancy, and/or tenure as an independent
contractor by the Company, including and not limited to the Company’s
methodologies, price strategies, price lists, costs and quantities sold,
financial and sales information, including, but not limited to, the Company’s
financial condition, business interests, initiatives, objectives, plans or
strategies; internal information regarding personnel identity, skills,
compensation, organizational charts, budgets or costs of individual departments,
and the compensation paid to those working for or who provide services to the
Company; and performance of investments, funds or portfolio companies, including
any “track record” or other financial performance information or results;

(vii)All other non-public information regarding the amount and nature of the
capital and assets owned or controlled by, or net worth of, the Company and/or
any of the Company’s shareholders, members, partners, employees or investors;
the investments made, directly or indirectly, by the Company (including, but not
limited to, any partnerships, corporations or other entities in which the
Company may invest and the assets which any of those entities acquires); the
expected or actual rates of return or holding periods of any investment by the
Company; the respective interest in any investment of any of its shareholders,
members, partners or investors or the manner in which those interests are held;
the identities of the other



7

--------------------------------------------------------------------------------

 

persons or entities who participate in any investment made by the Company; and
financial statements, projections, budgets and market information;

(viii)All discoveries, software (including, without limitation, both source code
and object code), models, drawings, photographs, specifications, trademarks,
formulas, patterns, devices, compilations and all other proprietary know-how and
technology, whether or not patentable or copyrightable, and all copies and
tangible embodiments of any of the foregoing, and that have been or will be
created for the Company by me, whether alone or with others;

(ix)The Company’s inventions, products, research and development, production
processes, manufacturing and engineering processes, machines and equipment,
finances, customers, marketing, and production and future business plans,
information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

(x) “Trade Secrets”, which shall include, but not be limited to, information
regarding formulas, processes or methods that: (a) derive independent economic
value, actual or potential, from not being generally known to or readily
ascertainable by proper means, by other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of reasonable efforts by the
Company to maintain its secrecy. “Trade Secrets” shall also include all other
information or data that qualifies as a trade secret under applicable law.

 

3.



Inventions.

 

3.1 Definition of Inventions used in this Agreement: the term “Invention” means
any new or useful art, discovery, contribution, finding or improvement, whether
or not patentable, and all related know-how. Inventions include, but are not
limited to, all designs, discoveries, formulas, processes, manufacturing
techniques, semiconductor designs, computer software, inventions, improvements
and ideas.

3.2 Disclosure and Assignment of Inventions.

 

(i)I will promptly disclose and describe to the Company all Inventions which I
may solely or jointly conceive, develop, or reduce to practice during the
Agreement Period (i) which relate, at the time of conception, development or
reduction to practice of the Invention, to the Company’s business or actual or
demonstrably anticipated research or development, (ii) which were developed, in
whole or in part, on the Company’s time or with the use of any of the Company’s
equipment, supplies, facilities or Trade Secrets, or (iii) which resulted from
any work I performed for the Company (the “Company Inventions”). I assign all my
right, title and interest worldwide in the Company Inventions and in all
intellectual property rights based upon the Company Inventions. However, I do
not assign or agree to assign any Inventions relating in any way to the Company
business or demonstrably anticipated research and development which were made by
me prior to my employment, consultancy, and/or tenure as an independent
contractor with the Company, which Inventions, if any, are identified on Exhibit
“A” to this Agreement. Exhibit “A” contains no confidential information. I have
no rights in any Inventions other than the inventions specified in Exhibit “A”.
If no such list is attached, I have no such Inventions or I grant an
irrevocable, nonexclusive, royalty-free, worldwide license to the Company to
make, use and sell Inventions developed by me prior to my employment,
consultancy, and/or tenure as an independent contractor with the Company.

(ii)I recognize that Inventions relating to my activities while working for the
Company and conceived or made by me, along or with others, within one (1) year
after termination of the Agreement Period may have been conceived in significant
part while I was retained by the Company. Accordingly, I agree that such
Inventions shall be presumed to have been conceived during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
assign such Inventions to the Company as a Company Invention unless and until I
have established the contrary. I agree to disclose promptly in writing to the
Company all Inventions made or conceived by me for one (1) year after the
Agreement Period, whether or not I believe such Inventions are subject to this
Agreement, to permit a determination by the Company as to whether or not the
Inventions should be the property of the Company. Any such information will be
received in confidence by the Company.

3.3 Nonassignable Inventions.  This Agreement does not apply to an invention
which qualifies fully as a nonassignable invention under the laws of the state
of Florida.

 

4.



Use and Return of Proprietary Information and Trade Secrets:

 

(i)I agree that under no circumstance and at no time shall any of the
Proprietary Information and Trade Secrets be taken from the Company’s premises
and that under no circumstances and at no time shall any of the Proprietary
Information and Trade Secrets be duplicated, in whole or in part, without the
express written permission of the Company, which permission may be granted or
denied in the Company’s sole and absolute discretion;

(ii) I agree that, upon termination of my employment (if applicable) and/or
tenure as an independent contractor with the Company for any reason (regardless
of whether or not the Company retains me as a



8

--------------------------------------------------------------------------------

 

consultant) or at any other time upon the Company’s request, I shall return to
Company, without retaining any copies, all Proprietary Information and Trade
Secrets, as well as all other Company’s documents and other materials, which are
in my possession regardless of the form in which any such materials are kept;

(iii)I covenant and agree that all right, title and interest in any Proprietary
Information and Trade Secrets shall be and shall remain the exclusive property
of the Company and shall be and hereby are vested and assigned by me to the
Company. I agree to promptly disclose to the Company all Proprietary Information
and Trade Secrets developed in whole or in part by me within the scope of this
Agreement. In relation to my employment, consultancy, and/or tenure as an
independent contractor or the performance of this Agreement, I have created or
may create certain work product for the Company that may be copyrighted or
copyrightable under the laws of the United States. To the extent that any such
work product is created, I will be considered to have created a Work Made for
Hire as defined in 17 U.S.C. § 101, and the Company shall have the sole right to
the copyright. In the event that any such work product created by me does not
qualify as a Work Made for Hire, I hereby assign the copyright and all rights,
throughout the world, in and to the work product to the Company, as provided for
in paragraph (v) below. I agree to turn over to the Company all physical
manifestations of the Proprietary Information and Trade Secrets in my possession
or under my control at the request of the Company;

(iv)I acknowledge that all documents, in hard copy or electronic form, received,
created or used by me in connection with my employment, consultancy, and/or
tenure as an independent contractor with the Company are and will remain the
property of the Company. I agree to return all such documents (including all
copies) promptly upon the termination of my employment, consultancy, and/or
tenure as an independent contractor, certify that no other documents remain, and
agree that, during or after my employment, consultancy, and/or tenure as an
independent contractor, I will not, under any circumstances, without the written
consent of the Company, disclose those documents to anyone outside the Company
or use those documents for any purpose other than the advancement of the
Company’s interests;

(v) I agree to assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in the work product (including
Proprietary Information and/or Trade Secrets) and any rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such work product and any rights relating
thereto, and testifying in a suit or other proceeding relating to such work
product and any rights relating thereto. I further agree that my obligation to
execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. In
connection with my execution of this Agreement, I hereby irrevocably grant to
the Company an irrevocable power of attorney designating and appointing the
Company’s duly authorized officer as my agent and attorney in fact, should I
become unable because of my mental or physical incapacity or for any other
reason, to sign any documents with respect to any work product including,
without limitation, permitting the Company to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering such work product. In connection with such power of attorney, I permit
the agent to act for and on my behalf and stead to execute and file any papers,
oaths and to do all other lawfully permitted acts with respect to such work
product with the same legal force and effect as if executed or done by me.

 

5.



Competitive Employment.  During the Agreement Period, including any extensions
thereof (as applicable), I agree that I will not directly or indirectly own,
manage, work for, provide services to, obtain financial interest in, control or
participate in the ownership, management or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, director,
agent, independent contractor or otherwise with any other corporation,
partnership, proprietorship, firm, association or other entity that is engaged
in any manner in the business of the Company. 

 

I further agree that during the same period I will not directly or indirectly
own, manage, work for, provide services to, obtain financial interest in,
control or participate in the ownership, management or control of, or be
employed or engaged by or otherwise affiliated or associated as a consultant,
director, agent, independent contractor or otherwise with any business entity
that is not engaged in the business of the Company in any market in which the
Company conducts business or provides services where such other business entity
could utilize or gain a business or economic advantage through the use of
Confidential Information, Trade Secrets, my training by the Company, my
relationship with the Company’s customers, suppliers, vendors, clients or
investors or prospective customers, suppliers, vendors, clients or investors or
the Company’s goodwill.

 

I may make passive investments in publicly traded entities not to exceed 3% of
the outstanding voting securities of such public entity, provided, however, that
such investment do not prevent me from abiding by this Agreement, including this
Paragraph 5.

 

6.



Non-solicitation.  During the Agreement Period and for a period of two (2) years
thereafter, I will not solicit or encourage, or



9

--------------------------------------------------------------------------------

 

cause others to solicit or encourage, any employees, suppliers, vendors, or
consultants of/to the Company to terminate their employment or other
relationship, as applicable, with the Company.

 

7.



Acts to Secure Proprietary Rights.  I agree to perform, during and after the
Agreement Period, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in perfecting and enforcing the
full benefits, enjoyment, rights and title throughout the world in the Company
Inventions. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in the registration and enforcement of
applicable patents and copyrights or other legal proceedings.

 

8.



No Conflicting Obligations.  My performance of this Agreement does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior to my employment, consultancy, and/or
tenure as an independent contractor with the Company. I will not disclose,
induce, or permit the Company to, either directly or indirectly, use, any
confidential or proprietary information or material belonging to any previous
employer or other person or entity. I am not a party to any other agreement that
will interfere with my full compliance with this Agreement. I will not enter
into any agreement, whether written or oral, conflicting with the provisions of
this Agreement.

 

9.



Survival. Notwithstanding the termination of the Agreement Period, this
Agreement shall survive such termination and continue in accordance with its
terms and conditions. Unless provided otherwise in a written contract with the
Company, this Agreement does not in any way restrict my right or the right of
the Company to terminate my employment, consultancy, and/or tenure as an
independent contractor at any time, for any reason or for no reason.

 

10.



Specific Performance.  A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to the Company for which
there will be no adequate remedy at law, and the Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages, if appropriate).

 

11.



Waiver.  The waiver by the Company of a breach of any provision of this
Agreement by me will not operate or be construed as a waiver of any other or
subsequent breach by me.

 

12.



Severability.  If any part of this Agreement is found invalid or unenforceable,
that part will be amended to achieve as nearly as possible the same economic
effect as the original provision and the remainder of this Agreement will remain
in full force.

 

13.



Governing Law. This Agreement will be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of the state of Florida.

 

14.



Entire Agreement.  Except for the Employment Agreement between you and the
Company, this Agreement and the Exhibits to this Agreement constitute the entire
agreement between the parties relating to this subject matter and supersede all
prior or simultaneous representations, discussions, negotiations and agreements,
whether written or oral, except for prior proprietary rights agreements which
shall for the period prior to the effective date of this agreement be deemed to
be in addition to, and not in lieu of, this Agreement for such prior period.
This Agreement may be amended or modified only with the written consent of both
me and the Company. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

 

15.



Assignment.  This Agreement may be assigned by the Company. I may not assign or
delegate my duties under this Agreement without the Company’s prior written
approval. This Agreement shall be binding upon my heirs, successors and
permitted assignees.

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

Date:

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

Date:

 

 

B/E AEROSPACE, INC.

 

 

 

 

 

 

 

By: ___________________________

 

 

 

Title: __________________________

 





10

--------------------------------------------------------------------------------

 



EXHIBIT A

 

 



11

--------------------------------------------------------------------------------